Appeal by the defendant from a judgment of the County Court, Suffolk County (Weber, J.), rendered October 10, 2001, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Under the circumstances of this case, the trial court providently exercised its discretion in denying the defendant’s request for an adjournment made on the eve of trial. The defendant failed to meet his burden of demonstrating that the requested adjournment was necessitated by forces beyond his control and was not a dilatory tactic (see People v Brown, 277 AD2d 246; see generally People v Arroyave, 49 NY2d 264). In addition, the defendant did not specify how he would be prejudiced if the trial were not adjourned (see People v Povio, 284 AD2d 1011).
The defendant’s contention that his sentencing as a persistent felony offender violated his constitutional rights to notice and a jury trial pursuant to Apprendi v New Jersey (530 US 466) is without merit (see People v Rosen, 96 NY2d 329, cert denied 534 US 899).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Smith, J.P., Schmidt, Adams and Cozier, JJ., concur.